State of play of the peace process for the Middle East (debate)
The next item is the statement by the Vice-President of the Commission, the Union High Representative for Foreign Affairs and Security Policy, on the state of play of the peace process for the Middle East.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, I am grateful for the opportunity to have today's debate on the Middle East peace process and I am extremely interested to hear from honourable Members on this. I believe that achieving progress on the peace process is very urgent and very important.
As we have discussed in this House earlier today, our Southern Neighbourhood and the wider Middle East are changing fast. We have seen historic events in Tunisia and Egypt and ongoing violence in Libya, and we also know of protests which continue in Yemen, Bahrain and elsewhere. With the region in upheaval, some have said that it is not the time to focus on the stalled Israeli-Palestinian peace process, but I believe the opposite to be true. At this moment, it is even more important to try to put an end to this conflict, as a key contribution towards a peaceful and stable region.
This is the message which I have delivered in my visits to the region in January and in February and in my discussions with President Abbas and Prime Minister Netanyahu: for the greater security of both peoples, an agreement should be found. I also believe the European Union has an important role in this process. The Foreign Affairs Council set out its position very clearly, most recently in our Council conclusions in December.
The only viable choice is a negotiated outcome on all final status issues. If there is to be genuine peace, there has to be a solution to the status of Jerusalem as the future capital of two states, with the state of Israel and an independent, democratic, contiguous and viable state of Palestine living side by side in peace and security. The EU position on settlements is clear: settlements are illegal, they constitute an obstacle to peace, and they threaten to make a two-state solution impossible.
I chaired the Quartet meeting in Munich on 5 February. The EU went into this meeting seeking an invigorated Quartet and I think we managed to achieve that. Together with our partners from the UN, from the US and Russia, we agreed on an ambitious schedule. Last week, Quartet envoys met in Brussels, under the chairmanship of Helga Schmid, the Political Director and Deputy Secretary-General of the EAS, with, for the first time, the Palestinian negotiators. Tomorrow, the Quartet envoys will meet the Israeli negotiators for the first time.
The envoys are now moving to prepare the next principal meetings when Ban Ki-moon, the Russian Foreign Minister Lavrov, Secretary Clinton and I will meet again. But, if there is to be a two-state solution, both states must be viable. For that reason, it is important that the EU is the largest contributor to the Palestinians. We remain committed to continuing to support their state-building plan and its implementation, both politically and financially.
In this regard, we have already approved a first package of EUR 100 million out of the EUR 300 million earmarked for 2011. Funds for institution-building have been further increased to reinforce Palestinian capacities on their way to statehood. This work is crucial for the establishment of a future state of Palestine and crucial to finding a way to a two-state solution.
As honourable Members know, I have twice visited Gaza and, after meeting with business, with civil society and especially with many children, we have proposed a comprehensive package of support, focusing on infrastructure, equipment and training for the Kerem Shalom crossing. This is specifically to support greater movement of goods, allowing exports to promote economic recovery. In both my visits to Gaza, I called for a greater opportunity for the people there to develop the economy and provide jobs and a future for their children. I also called, and continue to call, for the release of Gilad Shalit.
On 13 April, I will host the Ad Hoc Liaison Committee led by Norway; we are in discussion on the possibilities of a donor conference in June. Honourable Members will know that on 22 February, there was a useful and productive exchange of views with Israel at the Association Council, where the Middle East peace process was discussed, along with other regional issues, particularly, of course, the changes occurring in the region. The discussions included our bilateral relations and how better cooperation can go forward on the current action plan and in the context of the desire for a solution.
I also welcome the willingness of the Israelis to meet with the Quartet envoys tomorrow, but I urge Israel to make positive moves now to find a solution and to promote and support moves towards direct talks. As I said, I believe that this is in the interest of both peoples in that region and I believe Prime Minister Netanyahu has a vital role in helping to get the talks moving.
Honourable Members, I very much look forward to hearing from you so I will pause at this point. I believe all of us in this House share the desire to see this conflict finally end and both parties find a solution for the stability of the people of Israel and for the people of Palestine, which will also help enhance the stability and security of the region. I urge and hope that this will happen soon.
Mr President, Baroness Ashton, ladies and gentlemen, you quite rightly said, Baroness Ashton, that the situation in the southern Mediterranean is diverting attention from the conflict in the Middle East and the peace process, which has already been drawn out over almost 30 years and appears to have come to a standstill.
As your visit has demonstrated, current events and the general situation in the region have had an impact on the process. In the light of that visit, I would like to ask your views on a number of issues.
This morning, we discussed the difficulties that the United Nations Security Council is having in obtaining a further resolution to impose a no-fly zone in Libya. To what extent do you feel that the peace process and the credibility of a key player have been affected by its recent veto of the proposed resolution condemning the settlements in the Palestinian territories? In your opinion, how does the lack of a Security Council decision affect perceptions of the Obama administration's commitment to pursuing this process?
Secondly, how do you view the decision taken by the Palestinian National Authority to hold presidential and legislative elections before September and Hamas's decision not to take part in these elections?
Lastly, Baroness Ashton, I would like to hear what you think of the resignation of the Palestinian chief negotiator following the publication of documents by WikiLeaks, the reshuffle within the Palestinian National Authority and the repercussions that the leaked documents have had on the Palestine side, on the Israeli Government, or on both parties as a whole.
Mr President, Baroness Ashton, we have spoken about it all day long: the tremendous hope that has emerged following the revolutions in the Arab world shows us that democracy is something that we all aspire to, and that there is nothing exclusive about it. The right to live freely is something that must be universally recognised.
This also applies to the Palestinians, when, at this very moment in time, in Gaza in particular, young Palestinians - and there are an awful lot of them - have no prospects, no future, no opportunity to educate themselves, to move around and sometimes even to access healthcare or to eat. This is clearly unacceptable. We share these sentiments; I think they are shared by pretty much everyone.
However, I then ask myself, and I fail to understand - let me make that clear - what the European Union is trying to achieve in its association agreement. You spoke about this. I have read and reread the minutes of the association agreement. Even though the European Union has denounced the violation of international law in many respects, as you pointed out earlier, we have provided a series of positive incentives - you call them positive incentives - in the areas of agriculture, fisheries, the environment, policing, judicial cooperation, transport, space cooperation, enhanced scientific cooperation, and in an ACCA agreement, with no guarantees and nothing in exchange.
You had invited the Israelis to your Quartet meeting, but they did not come. Thus, I do not want to criticise you, Baroness Ashton. I am aware of your efforts; you are putting a lot into this issue. I do not even want to tell you that these positive incentives do not work. What I want is to ask you whether we still have the right today to dispense with any forms of pressure other than sanctions. Do we have the right to provide economic and trade incentives when so many human rights and so many aspects of international law are constantly being violated? I do not think so, and what is more, I believe that this is a political mistake in the light of the revolutions taking place today in the Arab world.
on behalf of the ALDE Group. - Mr President, Madam High Representative, on behalf of my group, I would like to start by saying that we could not agree more with your introduction, with the aims you have put forward, and with the efforts you are making to re-instil life into what you yourself called the 'stalled' peace process.
I believe that it has stalled and it should be restarted so that we can see some progress. Last week, Parliament had the honour of being addressed by the Israeli Deputy Foreign Minister who came to make his case to us. He urged us, on the one hand, not to constantly focus on what is happening in the Occupied Palestinian Territories and, on the other, rather to re-orient our focus on what we could do together, Israel and the European Union.
It would be easier for us to do that if we had some serious indications that Israel is really willing to breathe new life into the peace process.
I cannot help but feel that Israel believes that upheaval in a number of Arab countries gives it more breathing space. Like Ms De Keyser, I am afraid that this could turn out to be a major political mistake. On the contrary, Israel should make use of what is happening today to speed up the process and try to conclude a peace agreement as soon as possible.
Mr President, I would like to thank Baroness Ashton for her speech, in which I am a little disappointed. I quite agree with Baroness Ashton that now is the time - with this historic situation - for the Palestine-Israel issue to come to the fore. Yet, why was not a single word said about the recognition of Palestine this coming September?
We all know very well that time is now running out. We all know very well that this issue, in particular, urgently needs to be resolved and that we desperately need to hear from the EU's principal representative in particular that this is what we are working for. Many of us were proud and stood tall when we were recently granted a joint EU seat on the Security Council. That was excellent and I would like to express my thanks for that. It also had a beneficial effect. A great number of fine statements are made at a high level - a great deal goes on up in the ethereal regions. The terrible thing is that when we come down to earth from these lofty heights - to reality - we experience considerable problems.
As Mrs De Keyser also mentioned, we saw the EU accept the further upgrading of relations with Israel. It was referred to as a mere technicality to avoid conflicts with Parliament, but what is much worse is the fact that the Israeli settlements are expanding as never before. The siege of Gaza is certainly not over, and unfortunately, Baroness Ashton only mentioned Kerem Shalom instead of talking about openness towards all parties. This is, in fact, a very serious matter. Why is it that all we hear about is money? We have paid and paid, and that is important. We have given money to Salam Fayyad, but if we do not give him the chance to build his state, it will all have been in vain.
Allow me to finish by saying that the EU's credibility in this historic situation is now truly on the line. If we do not actually understand that we need to back-up all of our fine words with action, where will our credibility go in relation to the rest of the North African and Arab countries? Every single time it seems, when it comes to the crunch, at best we give money, but otherwise we do not go on to take any political action.
on behalf of the ECR Group. - Mr President, Baroness Ashton, I am deeply concerned about the progress of the situation in Iraq. The recent uprising there - when the people took to the streets, particularly young people who cannot get jobs, who see the broken economy, the continuing lack of security and sectarian killings - was brutally repressed. Twenty nine people were killed, many hundreds were injured. There is now an indication that Ayad Allawi, whose al-Iraqiya Party won the election last March, is going to withdraw from the coalition because Prime Minister Nouri al-Maliki has defaulted on the many promises that he made to al-Iraqiya in the coalition deal.
If that happens, we are going to be back to square one, with a sectarian government, backed by both al-Hakim and Muqtada al-Sadr at the behest of Tehran, and we will have a destabilised situation where the party who won the election is no longer in government. That cannot be acceptable surely, in terms of the future of the Middle East.
Mr President, I should like to take this opportunity, following what has been said today, to comment on the EU's stand on the events taking place around us in the Arab world. This stand confuses stagnation with stability; it is a reprehensible stand, because it has failed to heed the demands of the people in the area for freedom and social justice. However, the European Union can behave differently; it can behave correctly. It proved as much in the case of Palestine, at least as regards so-called 'state building'. Even if, in the Arab conflict, the European Union has again failed to send out a strong political message, it has, nonetheless, supported the government of President Abbas and Prime Minister Fayyad over the last two or three years and, as such, they have been able to construct the necessary institutions so that, by next September, Prime Minister Fayyad will be in a position to ask the UN to recognise the independent state of Palestine and I hope that, when it does, the European Union will support that request.
The European Union could play a similar role in the countries in the area. I hope and pray that it does and I call on the European Union to negotiate and to enter into agreement with each of the countries whose people are calling for change and, together with the representatives of those people, to define the sectors in which the European Union could help financially and otherwise, by exchanging expertise and setting out joint programmes for the social and economic development of the area. In this way, the European Union will also address the objectives which it has laid down in its neighbourhood policy.
Mr President, High Representative, I would like to back you up on two points in your introduction. You spoke about direct negotiations. Last week, I had the privilege of holding extensive discussions with the representatives of the Israeli Government and of the Israeli Parliament, the Knesset. You have to trust and believe your discussion partners, and they say that they want direct negotiations with the Palestinian Authority. I would thus like to ask you to use all your diplomatic inventiveness to bring these direct negotiations about as, ultimately, you do need both parties to the conflict around the table if you are to conclude a peace. Given the background of the events in which Arab masses are calling for responsible governments, we can conclude that the momentum to bring about a breakthrough is now present.
My second point is that I was very pleased that you made reference to the sad fate of Gilad Shalit, who has now been incarcerated for nearly five years. Exactly one week ago, I spoke with his father in the heart of Jerusalem, and he was wondering whether Europe still cared for his son. You gave me the answer. I hope that you persistently continue to strive to re-unite father and son as soon as possible.
(DE) Mr President, Baroness Ashton, ladies and gentlemen, the Arab world is in the grip of profound change. People are fighting for their dignity; they wish to live in liberty, in a democracy and under the rule of law, as we do. It is our political and moral duty to give our full and committed support to people in the Arab world involved in this cause.
I was in Cairo last weekend and met many young people there in Tahrir Square. The openness, confidence, courage and optimism of the young people in Cairo left a deep impression on me. Egypt and other Arab countries now have the opportunity of democratic development.
This is also an opportunity for Israel, for it not to remain the only democracy in the Middle East besides Lebanon. The change taking place in Arabia must be seized as an opportunity for peace between Israel and Palestine. We must refrain from everything that is a hindrance to this peace. This means that settlement building by Israel is a provocation to the Palestinians and the Hamas rockets are a provocation to the Israelis. There must be an end to both. Peace between Israel and Palestine is possible - two states living together peacefully within secure borders as good neighbours.
Now is not the time for pusillanimity and tentative dealings. Now is the time for courage, decisiveness and statesmanlike behaviour; now is the time for peace in the Middle East; now is the time for democracy in the Arab countries.
(DE) Mr President, let us be honest, the state of no war, because we cannot talk of peace in the Middle East, has at least allowed the dictators and authoritarian regimes to keep their own people under control and conclude a non-aggression pact with Israel, and has allowed Israel to do so as well. As we have seen, such props and such pillars are very fragile and can suddenly collapse. Now they have collapsed.
I am pleased that Israel has not intervened in internal Arab developments. However, non-intervention is not enough. As Mr Pöttering said, we must seize the opportunity; that is, Israel must seize the opportunity to conclude a lasting peace with democratic states; a peace that does not rest on the shoulders of a few dictators, but is genuinely based on the will of the people to make peace. Here, the development of settlements is not only a thorn in the flesh, as it always has been, but also an obstacle. What is more, when the deputy Foreign Minister, who has already been quoted here, says, in the talks we had in Brussels, that we are not taking any new areas away from the Palestinians in any case, that is hair-splitting and cynical to boot. Settlement development must be stopped. I am very sad that the Americans have used their veto here, since they have thereby proved that they have no genuine interest in the peace process.
Now, briefly about the elections, about which questions have already been asked. I hope that we recognise the elections. We must recognise the elections and the outcome of the elections as a democratic step. That does not mean that we must recognise any policy that is implemented as a result of the elections. We must not, however, repeat the mistake of deciding who is the good winner and who is the bad winner of the elections. We must instead recognise the democratic development.
Finally again, since we are all of one mind on this: I hope that you will strengthen your efforts to free Mr Shalit, so that this problem can finally be resolved. For just as settlement development is an obstacle to really meaningful dialogue, so is the imprisonment of Mr Shalit an obstacle, as much as ever. I hope that we can approach both problems in such a way that we can finally arrive at sensible, constructive peace talks in the Middle East.
(DE) Mr President, the contrast is striking! The revolution, the change taking place in the Arab world is fascinating for all of us. We are trying to help. We have discussed Libya today. In recent days and weeks, we have discussed Egypt and Tunisia. Yet, at the same time, we have a standstill in the peace process. Against this backdrop, we must say quite clearly here, Baroness Ashton, that you did us a service when you managed to convene a meeting of the Quartet. To produce movement now, at this period of profound insecurity in the region, and profound insecurity in Israel, was an extremely positive service. I should like to make this very clear. You occasionally have to endure criticism from this House, too. For this reason, some praise is perhaps also in order.
As far as the contents are concerned, I should like to make it clear that I do not believe that Israel is sceptically disposed towards democracy in Arab countries. It is merely that these changes have not yet come to an end. When and if there are democracies there, I agree completely with Mr Pöttering and with you too, Mr Swoboda, then there will clearly be a great opportunity finally to get the Middle East peace process going too. Settlement building must stop, that is clear in any case, as must the sophistry with which it is defended. There is a consensus among all groups in this House on that point.
Connected to the uprising in the Arab world, we also have experienced protests against the Hamas regime in the Gaza Strip. The situation in the Palestinian Territories is in no way simple. Democratisation must succeed here too. For the time being, we fortunately have a moderate and conservative partner in the West Bank, but that is absolutely not the case in the Gaza Strip.
(FR) Mr President, Baroness Ashton, I have observed a strange tendency within the European Union: despite statements criticising Israel's human rights violations, the Member States and the Commission are working tirelessly to strengthen political and economic relations with Israel, with no conditions attached.
On 22 February, the Union actually upgraded its association agreement with Israel, promising to step up cooperation in several apparently technical agreements in various areas: competition, access to public contracts, Israel's integration into the European Research Area and into European agencies such as Europol, the European Space Agency and so on.
On 31 January, the Commission authorised the transfer of EU citizens' personal data to Israel, a country suspected of having used EU citizens' passports to carry out an extrajudicial killing in Dubai last year.
Israel, which already participates in more than 800 projects with European universities and businesses, will receive more than EUR 500 million in subsidies in 2013. Among the beneficiaries will be the arms manufacturers Elbit and Israel Aerospace Industries, which manufacture the drones and aircraft used against the people of Gaza.
At the Association Council, the European Union welcomed the new measures announced by Mr Netanyahu for Gaza and the West Bank.
Baroness Ashton, please could you indicate what this facilitation measure consists of when hundreds of lorry drivers are protesting in Gaza as we speak to denounce the closure of the Karni crossing? Also, how does Mr Netanyahu propose to stop the rapid colonisation of Jerusalem and the West Bank?
I would be grateful, Baroness Ashton, if you could send a message of encouragement and a true message of hope to all those women who took to the streets in Palestine yesterday and who are expecting a great deal of the European Union.
(FR) Mr President, Baroness Ashton, the revolutions in the Arab world are consistent with the aspirations of the Palestinian people. There is one difference, however: the Palestinians are fighting not against their leader but against an external power that is dominating them, humiliating them, plundering them, colonising them, imprisoning them, stealing their land and their homes, building walls and imposing a blockade on Gaza, while leaving one million of their people in refugee camps, in defiance of international law.
Baroness Ashton, I have heard your explanations, but the European Union has to be firmer and more active. The Arab peoples are watching us. Wholesale changes are taking place in the Middle East. Wholesale changes are also required within the Israeli leadership, which must respect the universal values laid down by law. Use all the resources at your disposal, which include calling the association agreements into question. I agree with what you said about Gilad Shalit, but I have already asked you how you plan to secure the release of a young Franco-Palestinian, Salah Hamouri, who is rotting in an Israeli prison for no reason.
Lastly, Baroness Ashton, carry out a strong political act, a political act of the utmost importance: ensure that the European Union officially recognises, without delay, the Palestinian State within the 1967 borders and with East Jerusalem as the capital.
(IT) Mr President, ladies and gentlemen, the European Union is the principal financial backer of the Palestinian Authority, providing it with around EUR 1 billion per year, and yet Europe's political role in the peace process remains marginal.
This large-scale financial assistance gives us the right to ask the Palestinian National Authority (PNA) to return to the negotiating table. On the issue of the recognition of Palestine, we must be clear. The problem of peaceful coexistence with Israel will not be resolved through unilateral recognition of the Palestinian State, which, moreover, still has not been self-proclaimed.
The PNA must instead go back to taking an active role, sit down at the negotiating table and resolve the ongoing disputes, particularly over safe borders, on the status of Jerusalem and on the issue of refugees. Even a partial agreement would strengthen the moderate sections of both sides and reduce the influence of extremism.
Mr President, the wind of change blowing through the Middle East promised democratisation, and no true democrat can deny that the people of Egypt, Tunisia and now Libya deserve both freedom and democracy.
I can also fully agree with the High Representative that these events, rather than being a distraction, demand a refocusing of our attention on the peace process. In recent visits to the area, I found an understandably nervous Israeli people. Past experiences have seen political vacuums filled by Hamas and Hezbollah.
In this situation, we must consider how best we can help, both in the peace process and in the stability of the region.
Recognition of Israel's need for security and the validity of agreements with neighbouring countries are important cornerstones. We must also admit that the neighbourhood policy has failed. We currently spend EUR 1.5 billion per year on this policy. We must assess the tangible benefits of this. If we consider Egypt, where tens of thousands of people are added to the labour market each year with no economic future and no hope, perhaps we should realistically acknowledge that the seeds of further revolution are already there.
(ES) Mr President, as indicated in the Middle East Quartet Statement made in Munich, we would all like to see the end of negotiations between Israel and Palestine in September 2011 in the form of an agreed solution for the two states that will bring peace and security. Unfortunately, the prospects are not rosy. With only six months left, negotiations have come to a standstill, stalled over the question of the settlements.
Ladies and gentlemen, I do not think that the loss of valuable time will benefit Israel, nor will it contribute to finding a successful solution. On the one hand, I am concerned that it will become ever harder to find moderate leaders in Palestine with enough political support to be able to conclude agreements with Israel, which is no easy task. On the other hand, if the settlements remain, it will become ever harder to create a truly viable Palestine state.
Lady Ashton, I agree that the peace process should not be put on hold because of political upheaval in the region. If the current events result in democratic regimes, as we all hope, regimes that will listen to the wishes of the people, the climate in the region will become even less propitious for Israel. It may be that Israel will become even more isolated and come under greater pressure from some of its Arab neighbours.
In conclusion, everyone, including Israel, would benefit from reaching a solution as soon as possible. I would therefore urge the European Union to contribute actively to restarting the peace process in close cooperation with the United States and the other Quartet members.
Lady Ashton, I hope that there will be a high-level Quartet meeting this month, as set out in the Munich Statement. Can you confirm whether that will be the case?
Mr President, the current situation in the region is both full of risk and full of hope. For me, the emergence of democratic movements among Israel's neighbours is a cause of celebration. We must reject the racist stereotype that regards them as a threat.
I led a parliamentary delegation to Gaza and the West Bank in December 2010. The most heart-rending story was that of a little boy who brought his toys to school every day because he was not sure when he came home whether his home and his family would still be there.
That child's parents want peace. Every member of the PLC that we met, both in the West Bank and in Gaza, wants secure Israeli and Palestinian borders based on the 1967 green line. They also want the settlements to stop. It is incomprehensible that Prime Minister Netanyahu has refused appeals from all of Israel's allies to stop the settlements. Simply to stop them. Not to dismantle them. To stop them.
It is necessary, in order for serious negotiations to get under way, for those settlements to stop. I would appeal to Ms Ashton to ensure that that appeal goes again to the Israeli authorities: to please stop the settlements and get the talks going.
We must support the efforts of President Abbas and Prime Minister Fayyad to peacefully lead the Palestinian people to a Palestinian state. We do not know what the consequences will be if we do not do that soon.
Mr President, there cannot be a greater friend of Israel in the European Union than Germany, so it is quite something to read that Chancellor Merkel has been shouting at Prime Minister Netanyahu, saying 'you have done nothing to promote peace, give me something'. Quite something!
She is right, of course. Israel has played for time. It likes talks about talks because all that time gives it the opportunity to keep changing the facts on the ground and making a two-state solution that much harder to achieve.
High Representative, you have the power to make a difference. Here is the statement of the European Union from last month on the association agreement: six pages of condemnation of human rights abuses and illegality and infringements by Israel - and yet a summary which says we seek closer cooperation with Israel.
What is this about? Is it surprising that Palestinians regard the European Union as having double standards? You are putting your trust in pleasant dialogue. But Israel just thinks we are weak, weak, weak. And until you use your power, until you stand up and use a word to Israel which they are not used to hearing, nothing will change. That word is 'no'.
Mr President, whilst good Libyan people are being bombed and terrorised by Mr Gaddafi, the EU has been shelling out on projects for Libya like 'enhancing respect for international humanitarian law'. It is pretty obvious that has not worked. Meanwhile, Baroness Ashton here is demanding yet more resources, on top of the almost EUR 3 billion the External Action Service is due to receive. Instead of being immersed further in this bloated, duplicating and insatiable EU foreign service and European Defence Agency, Britain should spend the GBP 48 million a day we pay for EU membership on our own national defence interests.
The Libyan crisis has shown the value of having aircraft carriers with fast jets stationed off crisis zones. I appeal to David Cameron to see sense and reprieve both the carrier HMS Ark Royal, and at least a minimum number of Harriers. During the Falklands crisis, Mrs Thatcher successfully reprieved the Ark's sister ship, HMS Invincible. We must do the same for the Ark Royal.
(RO) Mr President, I would like to begin by mentioning the very sceptical, pessimistic voices which have recently expressed the view, since the uprisings in the Mediterranean region, that the Middle East peace process is in danger of becoming a kind of collateral victim. Based on this interpretation, the process would become even more deadlocked than it currently is, which would cause further disruption. I believe that we do not need to take such a pessimistic view of things.
I actually believe that it is these recent events which show us the need for significant progress in the peace process. In this respect, we need European leadership, mainly so that the September 2011 deadline for reaching an agreement can be met. From this perspective, I would like to congratulate the High Representative for the commitment that she has shown and the efforts that she has made in recent months.
In order to implement the two-state solution and promote the cause of a global Arab-Israeli peace, I believe that we need, once again, to bring both sides to the negotiating table and, in this regard, the Quartet's initiative of consulting with the Israeli and Palestinian negotiators separately marks a first step. We certainly need to take a further step. I believe that the climate of revolution in the Mediterranean may give new impetus to the peace process. However, we must take care that the changes taking place do not lead to a review of the commitments made previously by some of the countries in the region in relation to Israel.
(IT) Mr President, ladies and gentlemen, the Mediterranean has made a dramatic return to the global political agenda and Europe has found out that it is very weak indeed.
We failed to invest in a neighbourhood policy with the Middle East and the Maghreb, we did not give our backing to an area of free trade or a common immigration policy and what is happening in North Africa is having an effect on the Middle East, where the peace process has stalled. Baroness Ashton, Europe must help Israel and the Palestinians to restart negotiations on the basis of proposals that are now supported by both the Council and Parliament.
The changes under way also affect Israel and, by investing in change, we can bring together security and peace. Europe must exert pressure on Israel to weaken its grip on the occupied territories and to halt the settlement policy, which is a necessary condition to restart negotiations. As we are currently seeing, these days, nobody is impervious when the desire for freedom explodes like this.
Any further delay in resolving the conflict risks compromising Israeli and Palestinian hopes of reaching a fair solution and compromises the future of such a fragile area of the Mediterranean and the Middle East.
(FR) Mr President, everyone can see that the situation is changing in the Middle East with this democratic wave that is sweeping through the Maghreb and the Mashreq via Egypt.
This historic uprising taking place in the Arab nations must be seen by Israel and by the Palestinian leaders as an opportunity, not as a risk. Indeed, I believe that the sudden emergence of democratic movements at the borders of Israel and the Palestinian territories is an opportunity to be seized by both parties.
Today, Israelis and Palestinians are having to face facts: the world around them is changing, and it is time for them to change too. Therefore, the time has come for Europe to force a dialogue, to open real negotiations and to launch a genuine peace process with a view to finding a lasting solution that sees the two nations living side by side in peace.
However, at this very crucial time, it would be incomprehensible and inappropriate for the Union to dispense with its special envoy for the Middle East. I should therefore like it if you could shed some light on this matter for us, Baroness Ashton.
(PL) Mr President, as a Member of the European Parliament, I have had the opportunity to visit several countries in the Middle East in the last few months, including Syria, the Palestinian Authority and Israel. One of the region's leaders told me: 'Please tell Europe's leaders to be more strongly involved, because if this involvement achieves success, it will be a political success of the kind for which the Nobel Peace Prize is awarded'. I dedicate those words to Mrs Ashton. However, speaking in all seriousness, all leaders said the same to me: the European Union must be more strongly involved in the Middle East process. For example, the United States is affected by certain political restrictions, while, on the other hand, our involvement must include cooperation with a partner such as the United States, if only because of the strategic relations of the United States with Israel. Secondly, all of us, including Mrs Ashton, should make use of every opportunity available to the European Union. Last week, for example, there was an unprecedented joint sitting of the governments of Poland and Israel in the form of an intergovernmental consultation. The Prime Minister, Mr Tusk, and the Minister for Foreign Affairs, Mr Sikorski, were in Israel. We should make the most of this type of opportunity.
Mr President, the Middle East question, complicated as it was, has become even more complicated lately. Naturally, the safe bet for everyone would be to wait and see.
On the Palestinian side, the question is who will tip the balance in their favour: Hamas, supported by Iran, gaining ground in the West Bank - more probable - or Fatah reasserting its presence in Gaza - less probable. Then Jordan, a key country which is engulfed in turmoil, might blow up the entire peace process. As for Israel, apparently there are two schools of thought: one favouring a restart of the current negotiations through breakthrough proposals, the other favouring the same 'wait and see' policy.
However, with the vision and determination to take the right turn at each of these crossroads, there is a chance that the current impasse can be overcome, however far off that might appear now.
(EL) Mr President, I agree with the High Representative's observation that now is the time for serious intervention and proper negotiation in the Middle East. Firstly, because no one knows what will happen next in North Africa and, secondly, because it is clear that the situation between Israel and Palestine is being used as a pretext for global terrorism and tension and, in particular, to ignite tension in the Muslim world.
Therefore, the peace process needs immediate intervention, intervention by you, Lady Ashton, and by a special envoy. This will also be a chance for Europe to find out if it really can intervene and play the role played once upon a time by the United States, but with different results.
Of course, financial aid is necessary, but it requires special regulation and special monitoring, because we all know what became of financial aid in the old days. Of course, there is also the huge issue of democratisation because, without social democracy, the peace process will certainly become a very difficult process. Thus, a special negotiator, with a special team to help towards proper democratisation and constitutional order, would be very valuable and I have the impression from what you said, Lady Ashton, that you will be making efforts in this direction.
(PL) Mr President, Mrs Ashton, when I talked with politicians in the Middle East, I often heard them say that the European Union is a payer, not a player. It was also said that the Union must be a player and not just a payer, because the European Union is the one institution in the Quartet which everyone trusts. Some trust Russia, while the other side in the conflict is more open to the United States. The European Union is predestined for this role. It was said that the Union does not have a common policy because the Member States have very different attitudes to the parties in the conflict and the ways of resolving these problems. We have, now, an exceptional opportunity, because there is Mrs Ashton, we have the External Action Service, and we can create a common policy on the conflict.
This week, the Commission published a new document concerning assistance for the countries of the Mediterranean region entitled 'A Partnership for Democracy and Shared Prosperity with the Southern Mediterranean'. I appeal for us to examine our policy on the Middle East and on Eastern Europe and to learn lessons from these experiences which can then be used when building the new policy towards the countries of the Mediterranean. The European Union has given help to institutions in Poland and 10 other Member States. It has helped civil society in the Middle East. Let us, then, make use of this experience when building the new policy.
(IT) Mr President, Baroness Ashton, ladies and gentlemen, in order to achieve peace, all parties first need to take on some commitments, beginning with the recognition of Israel to all effects - which is still not the case in some countries - and therefore, all countries in the area need to offer basic, essential guarantees in order to establish relations built on mutual respect.
If the commercial policy has today become a new form of foreign policy, then we must try to propose and reach solutions not only democratically, but also through commercial agreements. It is no longer conceivable for the Union to continue financing projects, as it has done so far, that bring neither the result for which the funds were allocated, nor even a slight improvement in the democratic process and the peace process.
Israel cannot be left alone and the Palestinian people have the right to a State. However, we also need to take action in economic terms, with observatories that are capable of monitoring the use of the aid that we are giving out.
The new situation that has taken hold in recent months, which involves a wider geographic area, finally forces Europe to take stronger and more determined political action and to work more closely with young people, who can help build the safer and more democratic society that we still have not been able to provide for the new generations.
Mr President, having heard Baroness Ashton's statement, I would like to put two questions relating to her evaluation of the impact on the Middle East peace process of what is occurring now in North Africa.
Baroness Ashton, do you not believe that we have a new opportunity, since the global platform for human rights is now much higher and the threshold of tolerance in the Middle East for clear violations of international law and human rights, such as Gaza and the settlements, is much lower?
My second question is this: do you not believe that the psychology of a besieged fortress in Israel, which, in the past, was a driving force behind its foreign policy, now has much less justification, because the threat posed by what are becoming democratic regimes is very much less and also because democracies do not go to war against each other? Do not all these factors contribute powerfully to a potential reduction in tension in the Middle East?
Mr President, the EU is part of the Quartet but sadly, there is currently not much progress in the peace process between Israel and the Palestinians. Stalemate is likely to continue as long as there is so much unrest and uncertainty in the Arab world. Certainly from Israel's point of view - and I declare I am Vice-President of the European Friends of Israel - the unpredictable situation in Egypt is diverting attention away from the peace process.
I welcome the commitment by the military government in Egypt to honour the 1979 peace treaty with Israel. Let us hope that the Muslim Brotherhood do not prevail in Cairo. Whatever happens, we should make sure that future EU aid to Egypt is conditional on retention of the peace treaty with Israel. Indeed, the fact that part of the putative future Palestinian state is ruled by Hamas, which is committed still to Israel's annihilation, is surely the biggest obstacle to peace.
Iran also constitutes a threat to the very existence of Israel. Peace in the region will never be possible as long as Tehran continues to fund and arm the fanatics of Hezbollah in Lebanon. Therefore, I understand the recent concern in Israel at the passage of two Iranian warships through the Suez Canal on their way to Syria, which is the first time this was allowed to happen since 1979. Egypt getting closer to Iran is a very alarming trend. Therefore, I wish the High Representative every success in this diplomatic minefield which lies ahead.
(SK) Mr President, the Middle East peace process is, in my opinion, going through an endurance test at the moment. The Arab world is changing and few can foresee what sort of governments or regimes will take power in the Arab countries.
The situation is all the more complex for the fact that the Israeli administration has again provoked the Arab world recently by building new settlements on Palestinian territories. In my opinion, there is only one option open to us at such a time - intensive engagement on all fronts.
We must convince our Israeli friends to refrain from all actions that might provoke unnecessary anger among the Arab population. However, we must, at the same time, carefully attempt, through close engagement with the Arab world, and particularly with countries that are now deciding on their future orientation, to support decent, democratic political forces that will be capable of resolving any disputes peacefully, in a businesslike manner, and without prejudice and hatred.
We know that the path to greater peace in the Middle East will not be easy, but I hope that the Israeli Government understands by now that today it has one of its last chances for a peaceful and pragmatic ordering of relations with Palestine.
(DE) Mr President, Mr Tannock referred to the Iranian ships that passed through the Suez Canal. My question to Baroness Ashton, the High Representative, is: is it certain that Egypt has no possibility at all under international law to deny passage to the ships, whether it wished to or not? I only wanted to ask whether it was based on international law or whether some political connection is involved here.
Vice-President of the Council/High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, I will try to deal with as many of the issues that were raised as possible but, as always, when we debate the Middle East peace process, there is a real sense of urgency and a strong desire in this House to see us make progress. Let me just tell you that this is reflected a thousandfold in the work that I try to do to see what we are able to achieve as the European Union.
I absolutely want us to move away from ever hearing the phrase 'payer, not a player' again. I am sick of it. I have heard it enough. I do not criticise Members here for saying it. It is simply just a travesty of the role of the European Union, but I think it does reflect historically some of the ways in which we perhaps were perceived. I have worked really hard in the course of this year to change that, not least on the ground, and I will say more about that in a moment.
I want to begin with you, Mr Salafranca, because you asked me about some very specific points. We began with the issue of the veto of the Security Council by the United States - the 14 to 1 vote on the settlements proposal, the resolution that was put forward by Lebanon on the day, because they are part of the Security Council - which, as you know, created a huge amount of what we might call noise in the system and beyond. I was in the Middle East with the Palestinians during the course of those final days leading up to that vote. All the EU countries on the Security Council voted against the American position and voted for the resolution.
Our position is absolutely clear. We are all united in recognising that the settlements are illegal under international law. Those of you who, like me, have seen the settlements, will know that actually, they are not in anyone's long-term interest and would have to be resolved ultimately by determination of the borders. Our proposals have been the 1967 borders with appropriate swapping of territory, which is for the parties to agree and not for us to say, but I am sure that would take into account the reality of people's lives and where they live.
I do not think it has had a dramatic long-term effect on the relationship with the US, not least because the United States has worked very hard to explain its position - and I am not going to try to explain it for them - and to continue to work with the Palestinians. I think that the Palestinians have understood the position that the United States found itself in. So there is still a huge amount of work going on, but I do not want in any way to suggest that it was not a difficult time. I was very well aware of that.
You asked me about the Palestinian elections called for September, which Hamas has refused to participate in. You will also know - and you will have seen it - that Prime Minister Fayyad is busy looking at the possibilities for some sort of reconciliation. I will be speaking to him soon about that among many other things. I am not sure whether the elections will now go ahead. That will be for them to decide. I know that they are thinking about the best way forward.
You also asked me about the leaks that occurred from the Palestinian side. You know that Mr Erkat, who was the chief negotiator, is moving to a new position as a senior advisor for President Abbas on the grounds that it was from his office and he must take responsibility for it. I think it had two effects. One is, of course, great concern about what was going on. When you are trying to pull together a negotiating position, lots of things are said. Many of them do not end up in the final documents but people - and this is right and proper - spend time thinking about the different positions. So without doubt, there was concern in Ramallah and beyond, and on the West Bank and beyond, about what was being said. Interestingly, there was an equal and opposite reaction whereby, I think in parts of the Israeli press, when they saw what they thought was a Palestinian position, they asked, why are we not engaging with this? So it had an interesting effect on raising the debate. Perhaps in the longer term - although I am never a fan of leaking anything, because it prevents people from developing good policy - this might not have the effect that originally we might have seen.
Let me just kill off this association agreement discussion, which is why I kept shaking my head. What has not happened is a change in the existing framework and the position. Progress in the association agreement remains dependent upon progress in the Middle East peace process. What was being described was the aspiration to want to have those stronger relations, because we do believe in a two-state settlement and we do believe in the future of Israel. We want to see a strong Israel - economically, politically, all of those things - as we wish to see a strong Palestinian state, but we cannot make progress until we see progress in the Middle East peace process. I agree with Ms Neyts-Uyttebroeck that it is really important that we start to speed up. This has been a point that I have made consistently in Israel and to the Palestinian Authority. We have to get moving.
There are two reasons for this. One is that the region is changing and those changes demand it and, as Mr Arlacchi said, there is a change in the region that demands that we recognise that an Egypt - not that I believe that Egypt wishes to create a problem militarily with Israel, I do not at all - a democratic Egypt moving forward will want to look again at the issue that is on its doorstep. I think it is the interests of both. I genuinely believe it is in the interests of the people of Israel as much as of the Palestinian people to find a solution now. This could be a really important part of a secure, stable region. I have said that and will continue to say it, and will continue to say it to all our partners, including everybody in the Quartet.
Mr Belder, we have to get, as you say, to direct negotiations, but we have to do it by making sure the positions of the parties are credible and credible with each other as well. It is really important that the Palestinians are able to go to the negotiating table with the support of the Arab League. I speak with Amr Moussa on this subject. I will see him again in Cairo. He will be leaving the Arab League in May, I think on 14 May. He is becoming a presidential candidate in Egypt, as I understand it. It is very important that the Palestinians can carry the people with them. That is important for them and it is also important for Israel and for the security of both. So all of this is tied up with trying to make sure that progress is linked to a certainty about being able to carry the people and the other partners who need to be engaged with that.
Mr Lambsdorff, thank you for your comments. I think the Quartet is a really important vehicle, but it is not everything. I am trying to make sure that we make progress on that. I feel very strongly that we have played an important part. I think we have played an extremely important part over the past weeks and months in how we have been able to keep momentum going. We need to get further and faster. With the Quartet envoys meetings that are taking place, we need to use that opportunity. When the envoys arrived last week in Brussels, I sat with them for an hour to discuss how I saw the possibilities and to impress upon them the importance of using these meetings with the Israelis and the Palestinians. I do not mind where we meet the envoys. I understand with the Palestinians and with the Israelis that sometimes, they are very nervous about what is happening. So if we go to Jerusalem to meet the Israeli negotiator, I do not care where we go. Let us just have the meetings and actually, for the very first time, get the envoys meeting with the negotiators and having the chance to explore the positions in a way that we have not done before. For me, that really matters.
When I talked about Gaza and Kerem Shalom, I really was not trying to suggest that there is only one crossing. We did a complete piece of work on looking at the whole of the infrastructure on the crossings because, when I went into Gaza and met with businesses, particularly, but also in talking to the young people - and I went to the summer schools last year which we fund - it did seem to me that one of the most important issues for Gaza was to get the economy moving as quickly as possible. I respect the fact - and I meet with the Israeli general who is in charge of opening the crossing each time I go and get an update - that there is some movement. I appreciate that. However, we wanted to make sure that we enabled exports in particular, which is vital for the crossings and vital for the economy, because getting more goods in if you do not have an economy does not help you as much as if you can do both. So, getting that to happen mattered.
Kerem Shalom was the one where we saw that we could do three things. First of all, we could put in the infrastructure - the road that would enable it to be used more frequently - and, secondly, we could put in the equipment that would enable the scanning to be done much more quickly to get the flow of goods moving. Thirdly, we could also train the Palestinian people as part of our mission. EUR 5.3 million is what it will cost. We can do it and we are ready to roll. The reason that matters is because, although of course I want to see a much bigger solution for Gaza, it is important that we offer our support to enable things to happen quickly that can help to alleviate that situation. So that is my particular reference for Kerem Shalom. We looked at Karni. There are other crossings we have looked at, but that is the one where we can make a specific contribution right now. We will try to do so but it does not alter the basic premise of what we have said - that the crossings need to be open, that people need to move freely and be able to do that as quickly as possible.
I just want to say to Mr Campbell Bannerman that I do not mind you attacking me, but please, let us get the facts right. Most of the money that you are describing - and, in fact, there is more of it - is used for spending outside. It is not actually for my service. It is in order that we can build democracies, support human rights, the instrument for stability, development and so on, which I know you and other members of your group - and I think everyone in this House - absolutely supports one hundred percent. You want us to support the people of Egypt, the people of Tunisia and the people of Libya. Well, that is some money that we use to do it across the world over time. The budget for the European External Action Service is EUR 460 million. That funds 135 delegations, the central staff, everything that we do all over the world. It is less than 50% of the British Foreign Office's budget. So if you want to attack me for that, that is fine, but please do not accuse me of having billions and billions of euro that somehow I am using for a sparkling building or anything else. That is the amount that I have for the moment to be able to spend under the budget that exists. I will try to spend it as well as I possibly can in the interests of the things that I believe in and which this House believes in. The rest of it is for us to give to other people who need it to achieve what we think is right.
I have been talking too long but, Mr Arlacchi, it is true that things in the Middle East are changing and the terms are changing. What is really interesting, as we build the platform on which we operate, is to be able to look at the potential in the region - whether it is in Lebanon and the possibilities of what could happen there, whether it is in terms of the Middle East peace process and certainly what is happening in Egypt and also in my conversations with Jordan, where I speak to the Foreign Minister frequently. We talk about the opportunities that we have there. So I think it is the moment where we can really make changes.
I want to just say something about the relationships that we have. I work very hard at the relationships with Israel and the Palestinians and I talk to a lot of people. I talk to the leaders of both, privately for many hours, and with other people in the meetings. I respect those conversations very much, but I tell you the European Union is respected in both countries and I intend to keep it that way because that is about a two-state solution. They will tell me about things they do not like. I am glad they do, but I think they have respect for the position that we are trying to take. We do not have a marginal role. We have a realistic role. The role that we are able to play is one that I understand and I use to the best effect I can. I cannot do what other countries can do. I do not have the power to do some things, but what we can do is use our economic and political muscle - in the best sense of that word - to be able to try and support this process going forward. I devote more energy to this probably than to anything else that we do.
Ms Dodds asked whether the neighbourhood policy had failed. It has not, but it definitely fits into the 'could do better' category. I said a long time ago that we need to review the policy. Stefan Füle and I have started that work. The events of the last few weeks have proved we need to do it, to make it more effective, more able to achieve what we want and to be flexible and recognise that in the different countries, we need a differentiated approach that will really deliver for the people on the ground the things that they want against the values and aspirations that we hold for them and for ourselves.
I have upgraded the post of special envoy to Deputy Secretary-General for the moment because I think it is so important that the Quartet envoy is somebody who is absolutely at the heart and who is our political director. I thank Marc Otte for his contribution. Once Helga Schmid has finished this piece of work and we see where we going, I will then look to see what we should do for the future to make sure that we are properly represented in the region.
Finally, Mr Swoboda, you asked me about the Iranian ship. As I understand it, the position is that the Iranians said they were doing a training mission in support of their work to combat piracy off the coast of Somalia. Permission was given for it to go through on that basis. As far as I am aware - and that is the last information I had because, obviously, as soon as we heard, we asked for the information - as a training mission with that in mind, I do not think there was any reason for the Egyptians to deny them access. Whether that was what was happening or not is another thing altogether.
Honourable Members, thank you very much for this debate. I hope in my response I have covered as many of the issues as possible.
Baroness Ashton, we thank you very much because you have had a very demanding day. You have worked very hard in this Chamber today, so thank you for being with us and for giving us such excellent and detailed answers.
The debate is closed.
Written statements (Rule 149)
The situation in the Middle East and the Mediterranean region is at a particularly delicate juncture, as the High Representative has also mentioned in her speech. I believe that this is an appropriate opportunity for the EU to focus on the peace process in the region. Israel is one of the European Union's biggest trade partners, while students from the whole of Europe have access to study centres in Israel, thanks to the university international exchange programmes.
I should also mention that the Middle East is where the challenges of the future are already taking shape. The management of drinking water is one example of this. The Arab revolutions have generated a climate of instability in the Mediterranean region, which has a particular effect on Israel. Recently, due to such security risks, the step was taken to close a border point, leaving Kerem Shalom as the only commercial crossing which is completely secure. The Israeli authorities are focusing their efforts at this location on ensuring a normal flow of civilian and commercial traffic. In this context, I feel that it is vital to resume as quickly as possible the negotiations on reaching a peaceful solution. Indeed, the EU's involvement in this process may provide the support needed for this dialogue to be carried out in ideal conditions.
The revolutions in the Arab world must not divert our attention from the Middle East peace process. On the contrary, they are an opportunity to be seized. Palestine is due to hold presidential and legislative elections before the summer, and the Palestinian Authority wants to establish legitimate institutions and manage its security. The ongoing construction of Israeli settlements is an injustice and a provocation to the Palestinians. Today, we have the opportunity, with this wind of freedom that is blowing over the whole of the Arab world, to relaunch the negotiations. The EU must take the initiative to relaunch them. Why not do so within the context of the Union for the Mediterranean?